Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                            August 8, 2017
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 In the Matter of the Estate of                                      No. 49222-9-II

 DEBORAH E. REID,
                                                            PART PUBLISHED OPINION
                                  Deceased.


       WORSWICK, J. — Brandon Saludares is the biological child of Deborah Reid. When he

was two years old, he was adopted by Reid’s parents. Reid subsequently had two more children.

After Reid died, her estate secured a settlement from her medical providers. Saludares sought a

share of the settlement proceeds as Reid’s child. He now appeals from a superior court order

granting Reid’s younger children’s motion for summary judgment and ruling that Saludares was

not Reid’s statutory beneficiary for the purposes of the wrongful death claim.

       Saludares argues that (1) despite his adoption, he remains a child of Reid as contemplated

by the wrongful death statute, (2) the adoption decree did not terminate the parent-child

relationship between himself and Reid, (3) judicial estoppel operates to make him a statutory

beneficiary, and (4) the superior court erred by entering an order approving distribution of the

wrongful death settlement proceeds without holding an evidentiary hearing to determine the

distribution between beneficiaries.

       In the published portion of this opinion, we hold that the right for a child to recover as a

statutory beneficiary in a wrongful death claim is extinguished by the child’s adoption. In the

unpublished portion of this opinion, we further hold that Reid voluntarily relinquished her

parental rights by consenting to Saludares’s adoption and effectively terminated the parent-child
No. 49222-9-II


relationship, and that judicial estoppel does not operate to make Saludares a statutory

beneficiary. Consequently, we affirm the superior court’s orders.

                                               FACTS

          Reid gave birth to Saludares in 1982 when she was 17 years old. Two years later, Reid’s

parents adopted Saludares, with Reid’s consent. Reid later gave birth to two other children—

Laurenne and Dillon.1 In 2008, Reid passed away as a result of an opiate overdose.

          Reid’s estate filed a wrongful death action in 2011, claiming professional negligence

against the providers who prescribed Reid pain medication. The action named Laurenne, Dillon,

and Saludares as potential beneficiaries. The defendants in the action agreed to pay $850,000 as

part of a settlement agreement in 2016. The superior court approved the settlement and ordered

that the proceeds be retained in an interest bearing trust account pending proceedings to

determine how the proceeds should be divided.

          Saludares, Laurenne, and Dillon filed cross motions for summary judgment on the

question of whether Saludares was eligible to receive a portion of the proceeds. The superior

court ruled that Saludares’s adoption terminated his status as Reid’s child and, consequently,

entered an order granting Dillon and Laurenne’s motion and denying Saludares’s. The order

stated:

          Brandon Saludares, a child born to Deborah E. Reid, who was adopted by others
          prior to Deborah E. Reid’s death is not a statutory beneficiary under the terms of
          RCW 4.20.020, the Washington wrongful death statute, and is therefore not entitled
          to a share of the wrongful death recovery made on behalf of decedent.

Clerk’s Papers (CP) at 255. Saludares appeals.


1
 For the sake of clarity, we refer to Reid’s younger children by their first names. We intend no
disrespect.


                                                  2
No. 49222-9-II


                                            ANALYSIS

                                      STATUTORY ANALYSIS

       Saludares argues that his adoption had no effect on his status as Reid’s child for purposes

of Washington’s wrongful death statute, RCW 4.20.020. He contends that “child,” as used in

RCW 4.20.020, means any biological child of the decedent, and therefore, the superior court

erred by ruling that Saludares is not a statutory beneficiary because of his adoption. We

disagree.

       Statutory interpretation involves questions of law that we review de novo. In re Estate of

Blessing, 174 Wash. 2d 228, 231, 273 P.3d 975 (2012). When engaging in statutory interpretation,

we endeavor to determine and give effect to the legislature’s intent. Blessing, 174 Wash. 2d at 231.

In determining the legislature’s intent, we must first examine the statute’s plain language.

Blessing, 174 Wash. 2d at 231. We discern plain meaning from the ordinary meaning of the

language at issue, the context of the statute, related provisions, and the statutory scheme as a

whole. Blessing, 174 Wash. 2d at 231.

       If a statutory term is undefined, we may look to a dictionary for its ordinary meaning.

Blessing, 174 Wash. 2d at 231. When determining the meaning of undefined terms, courts “will

consider the statute as a whole and provide such meaning to the term as is in harmony with other

statutory provisions.” Heinsma v. City of Vancouver, 144 Wash. 2d 556, 564, 29 P.3d 709 (2001).

“‘Statutes must be interpreted and construed so that all the language used is given effect, with no

portion rendered meaningless or superfluous.’” G-P Gypsum Corp. v. Dep’t of Revenue, 169
Wash. 2d 304, 309, 237 P.3d 256 (2010) (internal quotation marks omitted) (quoting State v. J.P.,

149 Wash. 2d 444, 450, 69 P.3d 318 (2003)). We must also “avoid constructions that yield



                                                 3
No. 49222-9-II


unlikely, absurd or strained consequences.” Kilian v. Atkinson, 147 Wash. 2d 16, 21, 50 P.3d 638

(2002).

A.        RCW 4.20.020 & Adoption Statutes

          RCW 4.20.020, in relevant part, specifies the beneficiaries of a wrongful death action as

follows:

                  Every such action shall be for the benefit of the wife, husband, state registered
          domestic partner, child or children, including stepchildren, of the person whose death
          shall have been so caused.

(Emphasis added).

          Chapter 4.20 RCW does not define “child” or “children.” While the dictionary may

inform the plain meaning of a term, focus on the literal language of RCW 4.20.020 and the

dictionary definitions2 of “child” do not answer the essential question here: whether the

legislature intended an adopted child to qualify as a statutory beneficiary of his biological mother

for purposes of a wrongful death action.

          Consequently, we interpret RCW 4.20.020 in harmony with Washington’s adoption

statutes “to achieve a harmonious total statutory scheme . . . which maintains the integrity of the

respective statutes.” State ex rel. Peninsula Neighborhood Ass’n v. Dep’t of Transp., 142 Wash. 2d
328, 342, 12 P.3d 134 (2000) (alteration in original) (internal quotation marks omitted) (quoting

Employco Personnel Servs., Inc. v. City of Seattle, 117 Wash. 2d 606, 614, 817 P.2d 1373 (1991)).

          RCW 26.33.260(1) delineates the effect of an adoption:


2
  Black’s Law Dictionary at 271, defines child as: “A person under the age of majority; At
common law, a person who has not reached the age of 14; A boy or girl; a young person; A son
or a daughter; A baby or fetus.” (9th ed. 1990). Webster’s defines “child” as “a son or daughter:
a male or female descendant in the first degree: the immediate progeny of human parents: an
adopted child.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY at 388 (2002).


                                                    4
No. 49222-9-II


       The entry of a decree of adoption divests any parent or alleged father who is not
       married to the adoptive parent or who has not joined in the petition for adoption of
       all legal rights and obligations in respect to the adoptee, except past-due child
       support obligations. The adoptee shall be free from all legal obligations of
       obedience and maintenance in respect to the parent. The adoptee shall be, to all
       intents and purposes, and for all legal incidents, the child, legal heir, and lawful
       issue of the adoptive parent, entitled to all rights and privileges, including the right
       of inheritance and the right to take under testamentary disposition, and subject to
       all the obligations of a natural child of the adoptive parent.

(Emphasis added).

       To accept Saludares’s interpretation and hold that his adoption had no effect on his status

as Reid’s child for purposes of the wrongful death claim, we would have to ignore the portion of

RCW 26.33.260(1) which states, “The adoptee shall be, to all intents and purposes, and for all

legal incidents, the child, legal heir, and lawful issue of the adoptive parent.” There can be no

doubt that the right to recover as a statutory beneficiary in a wrongful death action is a “legal

incident.” In order to give meaning to all the terms of both statutes and to harmonize RCW

4.20.020 with RCW 26.33.260, we hold that as a result of his adoption, Saludares became the

“child, legal heir, and lawful issue” of his adoptive parents and not of his biological mother “for

all legal incidents,” including wrongful death actions. Such an interpretation is also consistent

with Washington’s probate statutes. RCW 11.04.085 states, “A lawfully adopted child shall not

be considered an ‘heir’ of his or her natural parents.”

       Cases interpreting the effects of adoption under Washington law consistently treat the

adoptive family as the natural family, favoring providing a “clean slate” to adopted children over

consanguinity. For example, in In re Estates of Donnelly, 81 Wash. 2d 430, 502 P.2d 1163 (1972),

our Supreme Court examined the intersection of Washington’s probate law and Washington’s




                                                  5
No. 49222-9-II


adoption law in deciding whether an adopted child could inherit from her biological grandfather.

The court held that she could not, emphasizing the legislative objective of finality in adoptions:

               The question at bench should, therefore, be decided in the context of the
       broad legislative objective of giving the adopted child a “fresh start” by treating
       him as the natural child of the adoptive parent, and severing all ties with the past.
       We believe it clearly follows that the legislature intended to remove an adopted
       child from his natural bloodline for purposes of intestate succession.

Donnelly, 81 Wash. 2d at 436.

       This sentiment regarding the effect of adoption has remained inviolate in the years since.

In re Estate of Fleming, 143 Wash. 2d 412, 421, 21 P.3d 281 (2001) (concluding, “In order to give

a child a fresh start [after an adoption], all interests and rights between the biological parent and

child are severed when that relationship is terminated.”); Mitchell v. Doe, 41 Wash. App. 846, 849-

50, 706 P.2d 1100 (1985) (reasoning, “There is no policy stronger or more consistently followed

in this state than that protecting the sanctity and privacy of adoptions. When an adoption has

become final, previous ties to natural parents are completely severed and a wholly new

relationship is created.”); see also In re Application of Santore, 28 Wash. App. 319, 623 P.2d 702

(1981); In re Adoption of Baby Girl K., 26 Wash. App. 897, 615 P.2d 1310 (1980).

       Saludares offers no compelling argument as to why our Supreme Court’s reasoning in

Donnelly and its progeny should not similarly apply in this context. Rather, Saludares focuses

on a case predating Donnelly, In re Roderick’s Estate, 158 Wash. 377, 291 P. 325 (1930). In

Roderick, our Supreme Court held that absent a clear legislative declaration, an adoption does

not divest the adoptee from inheriting from his biological parents. 158 Wash. at 381. However,

our Supreme Court expressly abrogated the Roderick court’s approach in 2001 when it held that

a mother who voluntarily relinquished her parental rights to her son could not later inherit from



                                                  6
No. 49222-9-II


him. Fleming, 143 Wash. 2d at 419. The Fleming court explicitly departed from Roderick,

explaining: “Contemporary probate and adoption statutes provide ample evidence the Legislature

has abandoned consanguinity as the overriding policy consideration where the parent-child

relationship is terminated.”3 Fleming, 143 Wash. 2d at 419.

        Saludares further argues that any interpretation of RCW 26.33.260 that has the effect of

disqualifying him as a statutory beneficiary of the wrongful death claim conflicts with RCW

26.33.010. We disagree.

        RCW 26.33.010 states in relevant part that “[t]he guiding principle [of adoption] must be

determining what is in the best interest of the child.” Saludares contends that because it would

be in his best interest to receive a portion of the wrongful death settlement proceeds, any

interpretation of the adoption statutes that does not result in him being a statutory beneficiary for

the wrongful death action must be rejected. However, RCW 26.33.010 concerns the policy for

the adoption procedures; it does not address the adoption’s effect on future legal actions after the

adoption is finalized. Moreover, that the best interest of the child is the guiding principle of our

adoption statutes does not mean that adoption has whatever effect an adoptee prefers in any

given situation throughout the rest of his life. Rather, as the statute specifically states, “[T]he

purpose of adoption is to provide stable homes for children.” RCW 26.33.010. RCW

26.33.260(4) clearly states, “It is the intent of the legislature that this section provide finality for

adoptive placements and stable homes for children.”




3
  In Fleming, the biological mother had surrendered her son to a charitable society to be placed
for adoption, but a family never subsequently adopted him. 143 Wash. 2d at 415.


                                                    7
No. 49222-9-II


       We do not depart from the well-established interpretation of RCW 26.33.260(1)—that

adoption severs all legal ties between biological parent and child—simply because Saludares

contends that in this particular instance it may be in his best interest to receive a portion of the

wrongful death settlement proceeds. The reality remains that it is in the best interest of adopted

children that our adoption statutes be interpreted to give finality for adoptive placements and

stable homes for children.

B.     Avoid Absurd Results

       Saludares’s statutory interpretation would render him a child of his adoptive parents as

well as his biological parents. Such a result would be untenable, and we avoid interpreting a

statute such that it leads to absurd or strained consequences.4 Atkinson, 147 Wash. 2d at 21.

       Granting an adoptee the right to claim proceeds of his biological parent’s wrongful death

action would unreasonably expand the category of statutory beneficiaries, thus requiring the

personal representative to search for potential beneficiaries. Saludares contends that his

interpretation will not burden personal representatives because if no relationship between the

decedent and adoptee exists then any failure to notify the adoptee would be harmless. But

Saludares’s interpretation would not apply only to adoptees who have relationships with their

biological parents. It is untenable to expect personal representatives to discern when it is

necessary to search for additional potential beneficiaries who have been adopted. Furthermore,




4
 We note that our holding does not implicate situations in which the spouse of a biological
parent becomes an adoptive parent. RCW 26.33.260(1) expressly accounts for such scenarios:
“The entry of a decree of adoption divests any parent or alleged father who is not married to the
adoptive parent or who has not joined in the petition for adoption of all legal rights and
obligations in respect to the adoptee.”


                                                   8
No. 49222-9-II


under Saludares’s interpretation, children in open adoptions would seemingly have greater legal

rights than those in closed adoptions, which is an absurd result.

          Saludares argues instead that recovery by an adoptee is consistent with Washington law

allowing for contact between adoptees and their biological parents. He contends that such

contact can result in the development of a relationship between the biological parent and the

adoptee for which the adoptee should be entitled to compensation. However, while the measure

of damages in a wrongful death suit is the pecuniary loss suffered by the surviving beneficiaries

from the death of their relative, recovery is nonetheless expressly limited to the two tiers of

beneficiaries identified in RCW 4.20.020. Washington courts have rejected the notion that

affinity alone could qualify an individual as a statutory beneficiary.

          For example, in Tait v. Wahl, 97 Wash. App. 765, 770, 987 P.2d 127 (1999), we held that

although Tait had a “parent-child like” relationship with the decedent, her children had “familial”

relationships with the decedent, and Tait and her children were financially dependent upon the

decedent, they were not beneficiaries under RCW 4.20.020 and accordingly could not recover

damages under Washington’s wrongful death statute. Whether or not Saludares maintained a

close relationship with Reid until her death5 does not change the fact that his adoption had the

effect of terminating his status as a statutory beneficiary under RCW 4.20.020.

          Additionally, his interpretation would call into question the finality and privacy of many

adoptions. If, despite the clear language of RCW 26.33.260, an adoptee remains a child of his

biological parent in most contexts, the finality of adoption and the stability of the adopted home



5
    Laurenne and Dillon contest Saludares’s characterization of his relationship with Reid as close.



                                                   9
No. 49222-9-II


would be undermined. A biological child could argue that she is entitled to the rights and

privileges typical of legal children in a variety of contexts (i.e., health insurance), unless the

legislature specifically states otherwise.

       In conclusion, we hold that Saludares is not a “child” of Reid for purposes of RCW

4.20.020 as a result of his adoption,6 and we affirm the superior court’s order.

       A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for

public record in accordance with RCW 2.06.040, it is so ordered.

                                    ADDITIONAL ANALYSIS

     THE ADOPTION DECREE EFFECTIVELY TERMINATED THE PARENT-CHILD RELATIONSHIP

       Saludares argues that his adoption decree did not terminate the parent-child relationship

between him and Reid because there was no previous petition for relinquishment or termination.

However, the adoption record makes it clear that Reid voluntarily relinquished her parental rights

by consenting to the adoption, and the adoption decree is an appropriate order terminating the

parent-child relationship between Saludares and Reid.

       RCW 26.33.130(1) states, “If the court determines, after a hearing, that the parent-child

relationship should be terminated pursuant to RCW 26.33.090 . . . the court shall enter an

appropriate order terminating the parent-child relationship.”



6
 Other states that have considered whether children adopted by others prior to a decedent’s
death qualify as “children” in wrongful death actions have concluded that they do not. See
Phraner v. Cote Mart, Inc., 55 Cal. App. 4th 166, 63 Cal. Rptr. 2d 740 (1997); Matter of Estate
of Renaud, 202 Mich. App. 588, 509 N.W.2d 858 (1993); Johnson v. Parrish, 159 Ga. App. 613,
284 S.E.2d 111 (1981); Wasley v. Brown, 193 F. Supp. 55 (E.D. Va. 1961).



                                                  10
No. 49222-9-II


        RCW 26.33.090 outlines the process for the relinquishment of one’s parental rights. The

statute requires that the court hold a hearing to determine that any written consent has been

validly executed and whether it is in the best interests of the child to terminate the parent-child

relationship. If the court so finds, it awards custody of the child to the prospective adoptive

parents and enters an order terminating the parent-child relationship. RCW 26.33.090.

        As part of the adoption proceedings, Reid filed an affidavit of consent to the adoption,

stating in relevant part:

        I fully understand that the nature and effect of a decree of absolute adoption is to
        extinguish and terminate all rights, duties, obligations and liabilities of the parent
        or parents of the adopted child in relation to the custody, maintenance and education
        of the child thereafter; and also to deprive the parent or parents permanently of her
        or their parental rights in respect to the adopted child.
                . . .This consent is executed subject to the approval of the Superior Court of
        the State of Washington for Clark County, and to have no effect until so approved
        that after this consent is approved by the Court and the Order of Relinquishment is
        issued and filed and the child relinquished to the Co-Petitioners.

Confidential CP at 68-69 (emphasis added).

        The superior court subsequently entered findings of fact and conclusions of law wherein

the court found that Reid “had previously signed a surrender and release whereby consent was

given,” and concluded that “to all legal intents and purposes [Saludares] should be the child of

Petitioners.” Confidential CP at 57-58. The decree of adoption entered by the superior court

expressly approved Reid’s written consent and granted the adoption.

        Saludares contends that Reid’s consent did not amount to a relinquishment, despite the

consent’s clear language, because no separate petition for relinquishment was filed, and no

separate order of relinquishment or order terminating Reid’s potential right was entered.

However, separate petitions and orders are not required by statute. Rather, RCW 26.33.030(2)



                                                 11
No. 49222-9-II


expressly allows that “[a] petition under this chapter may be consolidated with any other petition

under this chapter. A hearing under this chapter may be consolidated with any other hearing

under this chapter.”

       Reid’s consent to adoption clearly states that she authorized and consented to Saludares’s

adoption, she understood that a decree of adoption would terminate her parental rights, and that

her consent would not be valid until the superior court approved it. The superior court

subsequently held the requisite hearing in which it determined Reid’s consent and relinquishment

was validly executed and should be granted, gave custody to the adoptive parents, and ordered

that Saludares become the child of the adoptive parents. This process complied with the

procedure set forth in RCW 26.33.090 and the decree of adoption served as an “appropriate

order” under RCW 26.33.130. The adoption made Saludares a child of his adoptive parents and

severed his legal relationship with Reid; the adoption decree effectively terminated the parent-

child relationship between Reid and Saludares.

                                       JUDICIAL ESTOPPEL

       Saludares also argues that because the petition for letters of administration listed him as

Reid’s son and he was notified of the pendency of probate proceedings, the doctrine of judicial

estoppel compels his status as a statutory beneficiary. We disagree.

       “‘Judicial estoppel is an equitable doctrine that precludes a party from asserting one

position in a court proceeding and later seeking an advantage by taking a clearly inconsistent

position.’” Anfinson v. FedEx Ground, 174 Wash. 2d 851, 861, 281 P.3d 289 (2012) (internal

quotation marks omitted) (quoting Arkison v. Ethan Allen, Inc., 160 Wash. 2d 535, 538, 160 P.3d
13 (2007)). The two guiding principles that justify the application of judicial estoppel are



                                                 12
No. 49222-9-II


“preservation of respect for judicial proceedings” and “avoidance of inconsistency, duplicity, and

waste of time.” Anfinson, 174 Wash. 2d at 861.

       “Three core factors” determine whether judicial estoppel applies:

       (1) whether ‘a party’s later position’ is ‘clearly inconsistent with its earlier
       position’; (2) whether ‘judicial acceptance of an inconsistent position in a later
       proceeding would create the perception that either the first or the second court was
       misled’; and (3) ‘whether the party seeking to assert an inconsistent position would
       derive an unfair advantage or impose an unfair detriment on the opposing party if
       not estopped.’

Arkison, 160 Wash. 2d at 538-39 (internal quotation marks omitted) (quoting New Hampshire v.

Maine, 532 U.S. 742, 121 S. Ct. 1808, 149 L. Ed. 2d 968, 973 (2001)).

       Here, none of the “three core factors” apply. Saludares argues that listing him as Reid’s

son on the letters of administration is “clearly inconsistent” with Laurenne’s later argument that

he is not a statutory beneficiary. Laurenne was required to name all of Reid’s potential heirs in

her petition for letters of administration and to subsequently give notice to those heirs. RCW

11.28.110, .237(1). Including Saludares as a potential heir did not amount to an assertion that

Saludares was a statutory beneficiary for purposes of the wrongful death claim. Saludares’s

status as a statutory beneficiary likely remained uncertain to Laurenne at the time of her petition.

To hold that Laurenne’s statement amounts to an inconsistent statement for the purposes of

judicial estoppel would send the message that Laurenne should have risked failing to list and

provide notice to all potential heirs rather than risk listing a potential heir who was later

discovered to not be a beneficiary.

       Moreover, Laurenne’s “inconsistent statement” did not create the perception that

Laurenne misled the court in order to gain an unfair advantage over Saludares. Saludares

contends that the petition for letters of administration allowed Laurenne to be appointed as the


                                                  13
No. 49222-9-II


estate’s personal representative, which benefited Laurenne by allowing her to file the wrongful

death action. However, nothing about Laurenne’s appointment as personal representative gave

her an unfair advantage over Saludares. Consequently, we hold that Saludares’s argument based

on judicial estoppel fails.

                                     DISTRIBUTION METHOD

        The superior court entered an order approving the distribution method for the wrongful

death settlement proceeds, authorizing the distribution of two-thirds of the proceeds to Dillon

and Laurenne and reserving the remaining third as security for Saludares pending our decision.

Saludares argues that the superior court erred by entering an order approving distribution of the

wrongful death settlement proceeds without holding an evidentiary hearing to determine the

distribution between beneficiaries. Because we hold that Saludares is not a statutory beneficiary

entitled to proceeds of the wrongful death action, we do not address his argument.

        Affirmed.



                                                                     Worswick, J.
 We concur:



 Johanson, J.




 Bjorgen, C.J.




                                                14